Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0120309 to Arnold.
Regarding Claims 1-2, 4-8, 11, 13 and 15-17
	Arnold teaches a fabric comprising a polyester fabric impregnated with a fluorine-based water and oil repellent agent (Arnold, abstract, paragraph [0048]). Arnold teaches that the polyester fabric may further comprise a first chemical layer comprising a fluorine based water and oil repellent agent on the back surface of the fabric (Id.) Arnold teaches that a second coating may further be applied to the back surface which would result in the second coating being on the side of the first coating opposite the fabric (Id.). Arnold teaches that either or both layers may comprise flame retardants (Id., paragraph [0029], [0026]). Arnold teaches that either or both coatings may comprise crosslinking agents such as polyester resin, which induces crosslinking reactions between the composition and the fabric and therefore, meeting the limitation of binder resin (Id., paragraphs [0020], [0045]). Arnold teaches that the second 
Although Arnold teaches various amounts of flame resistant additives and fluorochemical components, these values are given only in relation to weight of the coating mixture. Therefore, Arnold is silent as to the actually weight of weight of these components relative to coating area. However, it should be noted that the amount of fluorochemical, binder and flame retardant are result effective variables.  As the amount of fluorochemical increases, the material exhibits improved water and oil repellency, as the amount of binder/crosslinking agents increases the adherence between layers and the overall durability of the fabric is increases, as the amount of flame retardant increases the material exhibits improved flame retardance; in all cases at the expense of cost, weight and complexity in production.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of fluorochemical, binder and flame retardant in each applied layer since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the components in order to provide maximum durability, stain and flame protection at minimal cost, weight and complexity of production.
Regarding Claims 11 and 14
	Arnold does not teach that the first or second coating layer of the rear surface of the composite is present on the front surface thereof. Arnold teaches that the first coating composition may be used to coat the front of the composite in conjunction with the rear of the composite but the two resulting coatings are separate and distinct.  
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to omit the first coating layer on the front side of the fabric, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art [MPEP 2144.04].

Claims 3, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold as applied to claims 1-2, 4-8, 11, 13 and 15-17 above, in view of USPN. 3,598,133 to Albert.
Regarding Claims 3, 12 and 14
	Arnold teaches that the composite fabric is an outdoor fabric such as in a tent or outdoor furniture (Arnold, abstract) but does not teach the inclusion of a foam sheet further bonded to the surface of the fabric. However, Albert teaches a composite outdoor fabric for use in tents comprising a foam layer bonded to the back of a fabric component (Id., fig. 3, column 3, lines 35—55). Albert teaches that the foam layer provides insulation, retaining thermal energy internally of the tent and prevents moisture accumulation on the inner side of the tent (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite fabric of Arnold, and to include a foam layer bonded to the back side of 
Regarding the limitation of the fabric being an interior fabric for a vehicle. This limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Response to Arguments
Applicant's arguments filed November 12, 2020 have been fully considered but they are not persuasive. Applicant argues that Arnold teaches that the first treatment composition forms a layer on the surface of the fabric to which it is applied and therefore does not impregnate the fabric. Examiner respectfully disagrees. Arnold teaches both that the composition forms a coating layer on the surface to which it is applied, but also that the treatment may be applied to facilitate thorough penetration of the composition into the fabric such as by using rollers (Arnold, paragraph [0048]). Therefore the first treatment forms both an impregnation component and a first layer coating on the surface of the fabric to which it is applied. 
Applicant argues that if the first treatment is applied within the claimed amounts, and some of the composition impregnates the fabric, the resulting first coating layer would not retain enough of the binder component in order to meet the limitations of the claims. Examiner respectfully disagrees. As set forth above, one of ordinary skill in the art would have been 
Applicant argues that the polyester “crosslinking agent” does not meet the limitations of “binder.” Examiner respectfully disagrees. Applicant defines the binder component as being either a polyester resin or an acrylic resin. Despite the characterization of the polyester of Arnold as a crosslinking agent, the claimed limitations are met by virtue of the same materials being used. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786